DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status: Claims 1-20 are pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mounting means securing the side scattering light guide to at least one of the first layer or the second layer in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
Claims 17 and 18 are objected to under 37 CFR 1.75 as being a substantial duplicate of each other. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Re Claim 5, the limitation, “the one laser light source”, is indefinite, because claim 4 recites that there can be one or two laser light sources. In case of two laser light sources, it is unclear which of the two “the one laser light source” is referring to. 
Re Claim 13, the limitation, “the first layer comprises a first foam layer; the second layer comprises a second foam layer”, is indefinite. Claim 13 depends on claim 12, and claim 12 already recites that “the first layer comprises a first foam layer; the second layer comprises a second foam layer”. It is unclear whether “a first foam layer” and “a second foam layer” are additional to the foam layers recited in claim 12 or the same one. 
Re Claim 20, the limitation, “extrudate”, is indefinite, because it is unclear what it means. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 9, and 16-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Whitehurst (US 2002/0138120).
Re Claim 1, Whitehurst discloses a light therapy apparatus (fig. 2), comprising: 
a pad comprising at least a first layer and a second layer (para. [0029], fig. 2 discloses a diffusing layer 5 and a reflecting layer to form a flexible multi-layered material where the optical fiber fabric layer 1 is between the two layers); and 
a side scattering light guide mounted between the first layer and the second layer and having a first end and a second end (para. [0028] discloses side emitting optical fibers, para. [0029], fig. 2 discloses a diffusing layer 5 and a reflecting layer to form a flexible multi-layered material where the optical fiber fabric layer 1 is between the two layers), wherein: 
the first end and the second end extend in parallel with each other externally from the pad (para. [0036] discloses that the ends of the optical fibers 2 of the fiber optic layers 1 are brought together and formed into a fiber optic bundle 8; fig. 2 shows that the fiber optical bundle 8 is external to the pad), 
the side scattering light guide extends from at least one of the first end or the second end in a sinusoidal shape or an inward extending circular spiral between the first layer and the second layer, or extends from each of the first end and the second end in multiple light guides in parallel with the first end and the second end (fig. 1 and para. [0027], [0028] discloses that the optical fiber 2 is bent around fill fibers 3, creating various angles of light transmission and thereby emitting light in a generally uniform distribution across the fabric layer 1. Fig. 1 shows the sinusoidal shape and para. [0028] describes that from the fiber optic bundle 8, a large number of optical fibers 2 can be woven in the optical fiber fabric layer 1) , and 
at least one of the first layer or the second layer is translucent (para. [0030] discloses that the diffusing layer 5 may be formed from a thin sheet of translucent plastic material).  
Re Claim 2, Whitehurst discloses that the side scattering light guide comprises a polymeric side scattering light guide (para. [0038] discloses that the optical fibers 2 are preferably formed from polymethyl methacrylate).  
Re Claim 3, Whitehurst discloses that mounting means securing the side scattering light guide to at least one of the first layer or the second layer (para. [0039] discloses that the diffusing layer 5, the fiber optic layers 1 and the reflecting layers 6 are connected together at the edges by adhesive).  
Re Claim 9, Whitehurst discloses that the pad is shaped to surround at least a portion of a body part (para. [0045], [0046] discloses that different forms of treatment for different areas of the body will require different forms of fiber optic material 1).   
Re Claim 16, Whitehurst discloses that each of the first end and the second end is ferruled (para. [0036] discloses that the ends are terminated, polished and fixed, for example by adhesive, into a connector 9 for connection to a suitable PDT light source).  
Re Claims 17 and 18, Whitehurst discloses that the side scattering light guide includes a plurality of surface irregularities along at least a portion of its length (para. [0054] discloses that the optical fibers 14 have surfaces that have been roughened, for example by chemical alteration such as etching or by rubbing their surfaces with glass paper. This changes the transmission properties of the optical fibers 14 and causes them to emit light from their surfaces along their length within the fiber optic fabric layer 1, claim 24 discloses abrasion of the surface of the fibers).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitehurst (US 2002/0138120) in view of Neuberger (US 2005/0159794).
Re Claims 4, 5, 6, and 7, Whitehurst discloses that the ends of the optical fibers of the fiber optic layers are brought together and formed into a fiber optic bundle 8. The ends are then fixed into a connector for connection to a suitable PDT light source (para. [0036]), where a suitable light source is disclosed in UK Patent No 2272278 (the disclosure in GB 2272278 is incorporated in its entirety into Whitehurst reference). 
Whitehurst is silent regarding a single housing including openings into which each of the first end and the second end is engaged, and the single housing encloses one or two laser light sources, wherein the single housing has a rectilinear shape, each of the first end and the second end is engaged with a same face of the single housing, and the first end and the second end are sized and spaced such that a side-by-side grouping of the first end and the second end is approximately equal in cross-section to a cross- sectional area of a lens of the one laser light source, wherein the single housing has a rectilinear shape, and each of the first end and the second end is engaged with a same face of the single housing, and wherein the single housing encloses a power supply and a control circuit for controlling the one or two laser light sources. 
However, Neuberger discloses photodynamic therapy irradiation system which is in the same field of endeavor of light therapy as Whitehurst.
Neuberger discloses a multiple port photodynamic therapy irradiation system, showing a single housing including a plurality of ports or openings (output port 223) configured to connect to delivery means 217 such as an optical fiber or fiber bundle (para. [0041] and fig. 2), wherein the plurality of the ports or openings 223 are on the same face of the single housing to engage with the optical fiber or fiber bundle (para. [0041], fig. 2). Neuberger also discloses that the single housing has a rectilinear shape as 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Whitehurst, by including a single housing including openings into which each of the first end and the second end is engaged, and the single housing encloses one or two laser light sources, wherein the single housing has a rectilinear shape, each of the first end and the second end is engaged with a same face of the single housing, and the first end and the second end are sized and spaced such that a side-by-side grouping of the first end and the second end is approximately equal in cross-section to a cross- sectional area of a lens of the one laser light source, wherein the single housing has a rectilinear shape, and each of the first end and the second end is engaged with a same face of the single housing, and wherein the single housing encloses a power supply and a control circuit for controlling the one or two laser light sources, as taught by Neuberger, for the purpose of accommodating connection of a multiple fiber optic bundles as shown in fig. 4 of Whitehurst to a housing containing light source, coupling radiation from diodes or diode arrays into optical fibers (para. [0046]), and adjusting each diode unit to emit a desired power depending on the treatment (para. [0038]-[0040]).  

Claims 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitehurst (US 2002/0138120) as modified by Neuberger (US 2005/0159794) and further in view of Grove et al. (US 2004/0167499), hereinafter “Grove”.
Re Claim 8, Whitehurst as modified by Neuberger discloses the claimed invention substantially as set forth in claims 1 and 4. 
Whitehurst and Neuberger are silent regarding each of the one or two laser light sources being a class I laser.
However, Grove discloses eye-safe dermatological treatment apparatus which is in the same field of endeavor of dermatologic treatment as Whitehurst. 
Grove discloses a dermatological treatment device and method incorporating an optical diffuser to increase the divergence and to reduce the spatial coherence of the light emitted from the device to have the device classified as a class I laser device for the purpose of allowing the user of the apparatus without having to wear laser safety glasses or goggles, and eliminating the risk of eye injury (para. [0083]).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Whitehurst as modified by Neuberger, by configuring each of the one or two laser light sources to be a class I laser by incorporating an optical diffuser, as taught by Grove, for the purpose of allowing the user of the apparatus without having to wear laser safety glasses or goggles, and eliminating the risk of eye injury (para. [0083]). 

Claims 10, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitehurst (US 2002/0138120) in view of Hall (US 2005/0261617).  
Re Claim 10, Whitehurst discloses the claimed invention substantially as set forth in claim 1, but is silent regarding the first layer comprises one of a polyester translucent cloth encased in foam on both 
However, Hall discloses multilayer moisture management fabric and teaches a laminate material that includes a thin, hydrophilic polyurethane foam coated on both surfaces with an adhesive (abstract, para. [0015], [0026], [0027] discloses hydrophilic macroporous polyurethane foam membrane and adhesive layers). Hall is in the same field of endeavor of wearable garment as Whitehurst. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Whitehurst, by adding to the first layer one of a polyester translucent cloth encased in foam on both sides and then sealed about its edges or a porous adhesive coated substrate with a piece of foam is placed over the substrate and adhered thereto, as taught by Hall, for the purpose of drawing moisture from the skin whereby moisture generated by the underlying skin is absorbed into the device and is thereafter conveyed into the polyurethane foam (abstract). 
Re Claim 11, Whitehurst discloses that the second layer comprises a reflective layer facing the first layer (para. [0033] discloses that the reflecting layer 6 acts to reflect light emitted towards the reflecting layer 6 from the fiber optic fabric layer 1, back towards the fiber optic fabric layer and the diffusing layer 5).  

	Re Claim 12, Whitehurst discloses the claimed invention substantially as set forth in claim 1, but is silent regarding the first layer comprises a first foam layer; the second layer comprises a second foam layer; and the pad comprises an adhesive layer in contact with the second foam layer on a surface opposed from the first foam layer.
	However, Hall discloses multilayer moisture management fabric and teaches a laminate material that includes a thin, hydrophilic polyurethane foam coated on both surfaces with an adhesive (abstract, 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Whitehurst, by adding a first foam layer to the first layer, adding a second foam layer to the second layer, adding an adhesive layer in contact with the second foam layer on a surface opposed from the first foam layer, as taught by Hall, for the purpose of drawing moisture from the skin whereby moisture generated by the underlying skin is absorbed into the device and is thereafter conveyed into the first foam layer and then into the fiber optic fabric layer 12 of Whitehurst and the into the second foam layer such that the moisture is permitted to evaporate from the surface of the device (abstract). 

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitehurst (US 2002/0138120) as modified by Hall (US 2005/0261617) and further in view of Kurtz (US 2007/0239232), hereinafter “Kurtz”. 
Re Claim 13, Whitehurst as modified by Hall discloses the claimed invention substantially as set forth in claims 1 and 12. 
	Examiner notes that “the first layer comprises a first foam layer; the second layer comprises a second foam layer” is already recited in claim 12, which is taught by Hall. 
	Whitehurst and Hall are silent regarding the pad comprising a layer of topical solution in contact with the first foam layer on a surface opposed from the second foam layer.  
	However, Kurtz is in the same field of endeavor of light guide based light therapy as Whitehurst and teaches a light guide substrate 50, tissue interface layer 84, and the tissue interface layer 84 having topical agents that fight infection, encourage epithelization or other tissue healing activities or amplify the effects of light therapy (para. [0052], [0053], figs. 5a, 5b). 
. 
 
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitehurst (US 2002/0138120) in view of Kurtz (US 2007/0239232), hereinafter “Kurtz”, and Hall (US 2005/0261617). 
Re Claim 14, Whitehurst discloses the claimed invention substantially as set forth in claim 1. 
Whitehurst is silent regarding the first layer comprises a first foam layer; the second layer comprises a second foam layer; and the pad comprises a layer of topical solution in contact with the first foam layer on a surface opposed from the second foam layer.
However, Hall discloses multilayer moisture management fabric and teaches a laminate material that includes a thin, hydrophilic polyurethane foam coated on both surfaces with an adhesive (abstract, para. [0015], [0026], [0027] discloses hydrophilic macroporous polyurethane foam membrane and adhesive layers). Hall is in the same field of endeavor of wearable garment as Whitehurst.
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Whitehurst, by adding a first foam layer to the first layer, adding a second foam layer to the second layer, as taught by Hall, for the purpose of drawing moisture from the skin whereby moisture generated by the underlying skin is absorbed into the device and is thereafter conveyed into the first foam layer and then into the fiber optic fabric layer 12 of Whitehurst and the into the second foam layer such that the moisture is permitted to evaporate from the surface of the device (abstract). 

	However, Kurtz is in the same field of endeavor of light guide based light therapy as Whitehurst and teaches a light guide substrate 50, tissue interface layer 84, and the tissue interface layer 84 having topical agents that fight infection, encourage epithelization or other tissue healing activities or amplify the effects of light therapy (para. [0052], [0053], figs. 5a, 5b). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Whitehurst as modified by Hall, by adding a layer of topical solution in contact with the first foam layer on a surface opposed from the second foam layer, as taught by Kurtz, for the purpose of, via the layer of topical solution, preventing infection, enhancing epithelization or other tissue healing activities, or amplifying the effects of light therapy (para. [0053]).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitehurst (US 2002/0138120) as modified by Kurtz (US 2007/0239232), hereinafter “Kurtz”, and Hall (US 2005/0261617), and further in view of Piergallini et al. (US 2011/0123958), hereinafter “Piergallini”. 
Re Claim 15, Whitehurst as modified by Kurtz and Hall discloses the claimed invention substantially as set forth in claims 1 and 14. 
Whitehurst, Kurtz, and Hall are silent regarding the topical solution comprises hyaluronic acid.  
However, Piergallini discloses phototherapy device and teaches a topical solution of hyaluronic acid, which is used as healing factor (para. [0063]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Whitehurst as modified by Kurtz and Hall, by using hyaluronic acid as one of the topical solutions, as taught by Piergallini, for the purpose of enhancing tissue healing activities (para. [0063]).  

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/V.V.H./
Vynn Huh, February 27, 2021Examiner, Art Unit 3792     




                                                                                                                                                                                                   /NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792